Citation Nr: 0000075	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  97-29 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether or not the character of the appellant's discharge is 
a bar to VA benefits, and if so, whether the appellant was 
insane at the time of the offenses that caused the discharge. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel
INTRODUCTION

The appellant served on active duty from May 1968 to August 
1970, and was separated from service under conditions other 
than honorable.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a June 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which determined that there was no evidence that the 
appellant was insane at the time of his offenses that caused 
his discharge under conditions other than honorable.  A 
notice of disagreement was received in January 1997.  A 
statement of the case was issued in March 1997.  The 
appellant's substantive appeal, including a request for a 
personal hearing was received in April 1997.  In July 1997, 
the appellant appeared and testified before a hearing officer 
at the RO.  In March 1999, the appellant appeared and 
testified at the RO before the undersigned member of the 
Board.  

An unappealed May 1979 administrative decision by the RO 
found that the appellant's discharge was a bar to VA 
benefits.  The RO has treated the current application as a 
reopened claim, as the veteran has raised the question of his 
sanity and has submitted medical evidence to support his 
position.  In any event, new and material evidence is not 
required, as finality as it is understood under 38 U.S.C.A. 
§ 5108 does not apply to decisions denying veteran status.  
D'Amico v. West, 12 Vet. App. 264 (1999).  The appellant is 
always free to apply for reconsideration of such decisions.  
The Board will consider the application on the merits, as did 
the RO.


FINDINGS OF FACT

1.  The appellant's active military service was terminated in 
August 1970 by a discharge under other than honorable 
conditions.

2.  The appellant's discharge from military service was the 
result of being absent without leave (AWOL) for a continuous 
period of at least 180 days.

3.  The appellant was not insane at the time that he began 
his unauthorized absence.

4.  There were no compelling circumstances to warrant the 
appellant's prolonged period of AWOL.




CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to VA benefits. 38 U.S.C.A. §§ 101(2), 101(18), 5303 
(West 1991); 38 C.F.R. § 3.12 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The medical records prepared in connection with his induction 
show that in March 1968, the appellant was diagnosed with 
neurotic depressive reaction.  The examiner noted that the 
appellant had been upset about becoming incapacitated due to 
an injury to his finger, and he began to drink rather 
heavily.  He started another job and was able to function 
fairly well, except he drank at lunchtime.  Aside from 
difficulty sleeping, he did not exhibit somatic signs of 
depression or suicidal ideation.  The examiner opined that 
the drinking was a severe problem secondary to the 
depression.  Overt signs of psychosis or neurotic disturbance 
were not elicited.  The examiner determined that even though 
the appellant failed the mental test, he was not retarded to 
the point that he could not function in service.  

The service records show that the appellant was AWOL for the 
following periods: June 1, 1969 to June 14, 1969; June 30, 
1969 to August 20, 1969; and from November 15, 1969 to June 
21, 1970.  In June 1970, it was determined that the appellant 
was to be discharged for the good of the service, and that an 
undesirable discharge certificate was to be issued.  

In June 1977, the appellant's discharge was upgraded under a 
Department of Defense Discharge Review Program (Special).  
The discharge of under conditions other than honorable was 
upgraded to under honorable conditions.  However, in 1978 the 
United States Army Discharge Review Board determined that the 
appellant would not qualify for an upgrade under the New 
Uniform Standards for Discharge.  

In a May 1979 administrative decision, the RO determined that 
the appellant's discharge in August 1970 is a bar to VA 
benefits for the period of his service from May 1968 to 
August 1970, except for insurance rights.  It was further 
decided that he was not entitled to health care under Chapter 
17 of Title 38 USC.

In an October 1995 letter from the executive director at the 
Woodward Mental Health Center, it was noted that the 
appellant's case records had been destroyed.  There was a 
notation that he had been admitted to Woodward's program in 
January 1965, and left the program in March 1965.  At that 
time, he was diagnosed with passive-aggressive personality.  
Also, at that time, the mental health program was considered 
a school for emotionally troubled children.  

In an October 1995 letter from the Otisville Correctional 
Facility, it was noted that there were not any records of the 
appellant's stay at the school.  

In a November 1995 letter from a program director and 
physician with the Southeast Nassau Guidance Center, it was 
noted that the appellant was treated by that agency from 1980 
to 1981, in 1984, in 1991, and in 1994.  It was noted that 
the appellant had a history of chronic alcohol dependence, as 
well as abuse of cannabis, cocaine and psychoactive substance 
in 1994.  The appellant reported that his substance abuse 
history was related to psychological and emotional problems 
dating back to the eighth grade when he was sent to Otisville 
State Training School for Boys.  He also noted that he was 
discharged to Woodward Mental Health Center when he was 15 
years old for psychiatric treatment.  He claimed that he 
abused substances to self-medicate his psychological and 
emotional problems.  

A VA examination was conducted in November 1995.  The 
appellant recounted his history of difficulties during his 
childhood and teenage years.  He reported that during 
service, he did not like the place and that people made fun 
of him.  He had problems with the others and the officers.  
He requested help for his emotional problems.  He was not 
allowed to see a physician and a sergeant threatened to beat 
him.  He could no longer cope, and went AWOL.  He ended up 
going to New York and abused alcohol, heroin and 
barbiturates.  He developed hepatitis and was treated at St. 
Albans Naval Hospital.  When his condition improved, he was 
arrested and brought to Fort Dix.  He was then separated from 
service and given an undesirable discharge.  Since that time, 
it was upgraded and he has been working.  However, he had 
problems maintaining employment and continued problems with 
alcohol and substance abuse.  The examiner observed that the 
appellant was casually dressed and neat in appearance, and 
that he was spontaneous, talkative, coherent and relevant.  
He mostly discussed the emotional and learning problems he 
had prior to his entry into service.  The examiner noted the 
history of alcohol and substance abuse, as well as a history 
of shakes, blackouts and seizures.  There was no evidence of 
panic attacks, phobias, obsessive/compulsive disorders, 
psychosis, major depression or psychothymia.  He was well 
oriented.  Memory was good and retention recall was intact on 
testing.  The examiner diagnosed alcohol dependence, 
polysubstance abuse in partial remission, and rule out 
residual ADHD and learning disorder not otherwise specified. 

During his hearings in 1997 and 1999, the appellant testified 
regarding an incident where he had blacked out or was not 
conscious of his actions and was wearing a jacket that 
belonged to someone else.  He recalled that he needed an 
NCO's jacket to purchase liquor from a store.  He was 
arrested and jailed.  A psychological assessment had not been 
conducted.  He went AWOL after that incident, and the 
appellant's father recalled that he came home on a pass 
around 1969 or 1970.  The appellant went to a physician 
because he became ill and had to be hospitalized.  The 
physician who treated him is deceased.  He was treated at St. 
Albans Naval Hospital for at least several months.  During 
his hearing in 1999, he testified that he had be hospitalized 
and treated for infectious hepatitis he contracted when he 
had a tattoo colored over.  He was taken back to the Brooklyn 
Naval Yard and was beaten.  He then faced charges for being 
AWOL.  He testified that the AWOL period included the time he 
spent at the hospital and the time he spent facing charges 
for his absence.  Since service, he has been treated for 
psychiatric disorders, but was not certain what his 
particular diagnoses are.  During service, he had asked for 
medical help and had to go on sick call.  However, the first 
sergeant would go along and threaten him when he expressed 
doubts about his fitness for service.  He testified that he 
had psychiatric problems prior to his entry into service and 
that those problems were aggravated during service.  

Legal Analysis

As an initial matter, the issue in this case is one of 
status, i.e., whether the appellant is a "veteran" as that 
term is defined by law.  The term "veteran" means a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2) (West 1991).

Benefits are not payable where the former service member was 
discharged or released under other than honorable conditions 
issued as a result of an AWOL for a continuous period of at 
least 180 days.  38 C.F.R. § 3.12(c)(6) (1999).  A discharge 
or release from service under one of the conditions specified 
in 38 C.F.R. § 3.12 is a bar to the payment of benefits 
unless it is found that the person was insane at the time he 
committed the offense which caused such discharge or release 
or unless otherwise specifically provided.  38 U.S.C.A. § 
5303(a),(b) (West 1991); 38 C.F.R. § 3.12(b) (1999).

As discussed, the appellant received an upgraded discharge in 
1977 under a special discharge review program.  Under 
38 C.F.R. § 3.12(c)(6), an honorable or general discharge 
awarded under the Department of Defense's special discharge 
review program effective April 5, 1977, as noted under 
38 C.F.R. § 3.12(h)(2), does not remove the bar to benefits, 
unless a discharge review board, established under 10 U.S.C. 
1553, determines an upgrade would be awarded under the 
uniform standards set forth in 38 C.F.R. § 3.12(g).  That is 
not the case here since in 1978 the United States Army 
Discharge Review Board determined that the appellant would 
not qualify for an upgrade under the New Uniform Standards 
for Discharge.  

The bar to benefit entitlement does not apply if there are 
compelling circumstances to warrant a prolonged unauthorized 
absence.  38 C.F.R. § 3.12(c)(6) (1999).  In determining 
whether compelling circumstances warranted the prolonged 
unauthorized absence, the length and character of service 
exclusive of the period of the unauthorized absence will be 
considered.  This period should generally be of such quality 
and length that it can be characterized as honest, faithful 
and meritorious and of benefit to the nation.  Additionally, 
consideration may be given to reasons offered by the claimant 
including family emergencies or obligations.  These reasons 
should be evaluated in terms of the person's age, cultural 
background, educational level and judgmental maturity.  
Consideration should be given to how the situation appeared 
to the person himself or herself and not how the adjudicator 
might have reacted.  Hardship or suffering incurred during 
overseas service, or as a result of combat wounds of other 
service-incurred or aggravated disability, is to be carefully 
and sympathetically considered in evaluating the person's 
state of mind at the time the prolonged AWOL period began.  
The existence of a valid legal defense that would have 
precluded conviction for absence without leave is also a 
factor to be used in determining whether there are compelling 
circumstances to warrant the prolonged unauthorized absence.  
38 U.S.C.A. § 5303 (West 1991); 38 C.F.R. § 3.12(c)(6)(i-iii) 
(1999).

In this case, the appellant has argued that he was 
hospitalized due to infectious hepatitis and that he was 
insane when he went AWOL.  Regarding the period of 
hospitalization, a review of the service records shows that 
in August 1969, the appellant absented himself from his 
organization at the U.S. Naval Hospital in St. Albans, New 
York.  However, the AWOL period that corresponds with this 
record was not the period that was in excess of 180 days.  
Here, the records show that the appellant was AWOL from 
November 15, 1969 to June 21, 1970, and the evidence of 
record is void with regard to demonstrating that there were 
compelling reasons that warranted the appellant's absence.  

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides. 38 C.F.R. § 3.354 (1999).

In addition, the Board notes that with regard to insanity, 
the United States Court of Appeals for Veterans Claims 
(Court), has held that the statute requires that the insanity 
exist only at the time of the commission of an offense 
leading to a person's discharge and not that insanity must 
cause the misconduct.  That is, there need not be a causal 
connection between the insanity and the misconduct.  Struck 
v. Brown, 9 Vet. App. 145 (1996).  

In this case, the evidence indicates that the appellant had 
been admitted to psychiatric programs prior to his entry into 
service, and that passive-aggressive personality was 
diagnosed in 1965.  When he entered service in 1968, a 
diagnosis of neurotic depressive reaction was made.  At that 
time, overt signs of psychosis or neurotic disturbance were 
not elicited.  Therefore, it is clear that the appellant had 
psychiatric problems when he entered into service.  However, 
the evidence contains no competent medical opinions which 
indicate that the appellant was insane at the time he went 
AWOL.  His own opinion is not competent in this respect.

The applicable law is clear that a showing of neurological 
impairment or a psychiatric disorder is not per se equivalent 
to a showing of insanity, and none of the evidence of record 
contains medical opinions that demonstrate that the appellant 
was insane at the time he went AWOL for a period in excess of 
180 days.  Therefore, it is reasonable to conclude that the 
appellant was not insane at the time he went AWOL in excess 
of 180 days. 

In summary, the foregoing evidence does not show that the 
appellant was insane at the time he went AWOL for a period of 
more than 180 days, or that there were compelling 
circumstances for him to have done so.  Accordingly, there is 
no applicable exception to the general rule that an other 
than honorable discharge is a bar to VA benefits.  38 C.F.R. 
§ 3.12(c)(6) (1999).  

As noted above, the appellant was AWOL at various periods of 
his service, and none of his service was associated with 
hardship of foreign service, combat wounds, or service-
related disability, which are factors for consideration in 
prolonged absences.  Therefore, the Board finds that for the 
period that the appellant was not absent, his service was 
characterized by behavior that is not consistent with the 
honest, faithful, and meritorious service for which VA 
benefits were intended.

The evidence of record leaves no doubt that the appellant was 
discharged under other than honorable conditions, and that he 
was absent without official leave for a continuous period of 
at least 180 days.  This type of discharge is clearly a bar 
to entitlement to VA benefits.  Based upon the evidence of 
record, the Board finds that the appellant was not insane at 
the time he went AWOL for more than 180 days, and that 
compelling circumstances have not been shown which warrant 
his prolonged unauthorized absence.  Accordingly, the appeal 
is denied.




ORDER

The character of the appellant's discharge from service 
constitutes a bar to the payment of VA benefits; therefore, 
the appeal is denied.





		
	J. E. Day
	Member, Board of Veterans' Appeals



 

